Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 1, 2020

                            No. 04-19-00483-CR & 04-19-00486-CR

                                    Vinay Prakash YADAV,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                             Trial Court No. 601415 & 601414
                           Honorable Melissa Vara, Judge Presiding


                                         ORDER

       On March 20, 2020, we set these consolidated cases for submission on briefs. On March
23, 2020, appellant filed “Objections to Court’s Denial of Necessary Oral Arguments,” which
asked us to reconsider our denial of appellant’s request for oral argument. We denied that request
on March 24, 2020. On March 30, 2020, appellant filed “Objections to Court’s Denial of
Necessary Oral Arguments Required Due to Inaccuracies in Reporter’s State-Exhibit 1,” which
again asks us to reconsider our denial of appellant’s request for oral argument. After
consideration, appellant’s request is DENIED.

       It is so ORDERED on April 1, 2020.


                                                                PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court